             Case 2:19-cr-00203-RSM Document 386 Filed 11/02/20 Page 1 of 1




 1

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7
                             WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8

 9         UNITED STATES OF AMERICA                        CASE NO. CR19-203RSM

10                               Plaintiff,                ORDER

11                v.

12         NORBERTO FLORES-LOPEZ,

13                               Defendant.

14

15          Defendant Norberto Flores-Lopez’s motion to file the ex parte motion to discharge

16 counsel under seal is GRANTED.

17         DATED this 2nd day of November, 2020.



                                               A
18

19
                                               RICARDO S. MARTINEZ
20                                             UNITED STATES DISTRICT JUDGE

21

22

23

24

     ORDER - 1
